Citation Nr: 0701434	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-01 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for an anxiety disorder.

2. Entitlement to service connection for a bilateral leg 
condition.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1971 to December 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 

During the pendency of this appeal, the veteran submitted 
many statements in support of his psychiatric condition claim 
to include an in-service stressful incident allegedly 
responsible for his current condition. Specifically, the 
veteran claims he was a cook for the Munich Olympics while 
stationed in Germany in the military and witnessed the Arab 
terrorist attacks in 1972. The veteran seems to be claiming 
entitlement to service connection not only for the anxiety 
disorder on appeal here, but also for post-traumatic stress 
disorder (PTSD).  Although the RO considered the condition in 
its January 2005 rating concerning pension, the RO never 
considered the claim of entitlement to service connection for 
PTSD. Accordingly, the claim is REFERRED to the RO for proper 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that his psychiatric condition and 
bilateral leg condition are due to incidents occurring in 
military service. The RO last adjudicated the veteran's 
claims, denying them on the merits, in a December 2004 
Statement of the Case (SOC). Thereafter, relevant, non-
duplicative January 2005 VA medical examinations with medical 
opinions were received commenting on the severity and likely 
etiology of the veteran's conditions. 

If a SOC or SSOC is prepared before the receipt of further 
evidence, a supplemental statement of the case (SSOC) must be 
issued to the veteran, as provided in 38 C.F.R. § 19.31, 
unless the additional evidence is duplicative or not relevant 
to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  In this 
case, the newly obtained evidence was not duplicative of 
evidence already associated with the claims file, and is 
clearly relevant to the issue because it provides medical 
evidence regarding the veteran's claimed conditions. The 
veteran did not provide a waiver of agency of original 
jurisdiction (AOJ) consideration of these medical opinions, 
and indeed his representative indicated in an April 2006 
statement that the claims must be remanded for AOJ first 
review. Therefore, in accordance with 38 C.F.R. § 19.37(a), 
the case is returned to the RO for readjudication of the 
issues on appeal and the issuance of a supplemental statement 
of the case.

Additionally, the January 2005 psychiatric examination 
indicated the veteran was recently hospitalized at a VA 
facility for psychiatric treatment. Specifically, the 
examiner notes a January 5, 2005 hospitalization date with a 
diagnosis of "depression." The C-file does not currently 
contain those records.  Similarly, a December 2003 VA 
psychiatric examination indicates the veteran reporting past 
hospitalizations in VA facilities in South Dakota and 
Indianapolis in the 1970s and in Reno in the 1990s. No 
attempts were made to obtain these records. VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Accordingly, the RO should make an effort 
to retrieve these identified treatment records as well as any 
and all recent treatment records at the various identified VA 
Medical Centers. 

Finally, the veteran identified inpatient treatment during 
his military service for both his psychiatric condition and 
bilateral leg condition. Inpatient records are maintained 
separate from service medical records, and there is no 
indication in the file that the RO attempted to obtain these 
records. Since it is necessary to remand the claims for the 
aforementioned reasons, the RO should ask the veteran to 
specify the time frame of the inpatient treatment during his 
military service and thereafter attempt to obtain them.


Accordingly, the case is REMANDED for the following action:

1. The RO should request the veteran to 
submit any relevant information or evidence 
in his possession, specifically asking him 
to identify specific time frames for 
inpatient treatment during his military 
service for his claimed conditions and 
specific locations of past VA psychiatric 
treatment/hospitalizations in South Dakota 
in the 1970s. These VA and inpatient 
military treatment records should then be 
requested, and the RO should specify that 
inpatient treatment records, as opposed to 
service medical records, are needed. All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should 
be fully documented. The appropriate VA 
facility must provide a negative response 
if records are not available.

2. Obtain the veteran's medical records for 
his conditions on appeal from the following 
VA medical systems:
*	Battle Creek, Michigan from May 
2004 to the present;
*	Reno, Nevada from January 1990 to 
December 1999; and
*	Indianapolis, Indiana from January 
1970 to December 1979.
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

3.  The RO should then readjudicate the 
veteran's claims. If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).



